Citation Nr: 0820372	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 25, 
2005, for a grant of service connection for aphakia of the 
right eye.


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1955 to January 
1957.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran discussed and testified in support of this claim 
at an informal conference held before a Decision Review 
Officer at the RO and a hearing held before the undersigned 
Veterans' Law Judge in Washington, D.C. in May 2006 and 
January 2007, respectively.  A report of the conference and 
transcript of the hearing are now part of the claims file.  

In July 2007, the Board affirmed the RO's rating decision.  
The veteran then appealed the Board's July 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2008, based on a Joint Motion For Remand 
(joint motion), the Court issued an Order remanding the 
matter to the Board for compliance with the instructions in 
the joint motion.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  On July 7, 1967, the RO received from the veteran an 
informal claim of entitlement to service connection for an 
eye disability.

3.  Following receipt of this claim, the RO did not forward 
the veteran an application for service connection for 
completion. 

4.  On April 17, 1974, the RO received from the veteran a 
formal claim of entitlement to service connection for a right 
eye disability.

5.  The RO denied this claim in June 1974 and, in notifying 
the veteran of this denial, addressed the notice letter using 
an incorrect zip code and failed to inform the veteran of his 
appellate rights with regard to the denial.  


CONCLUSIONS OF LAW

1.  The RO's April 17, 1974 determination letter denying the 
veteran entitlement to service connection for a right eye 
disability is not final.  38 U.S.C. § 4005(c) (1970); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1973).

2.  The criteria for an effective date of July 7, 1967 for a 
grant of service connection for aphakia of the right eye have 
been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Even 
assuming otherwise, any deficiency in notification or 
assistance is harmless given the Board's favorable 
disposition in this case, explained below.

II.  Analysis of Claim

By rating decision dated October 2005, the RO granted the 
veteran service connection for a right eye disability, 
effective from February 8, 2005.  The veteran then expressed 
disagreement with the effective date assigned the grant of 
service connection.  Thereafter, in a rating decision dated 
March 2006, the RO assigned the grant an earlier effective 
date of January 25, 2005.

The veteran is not satisfied with the RO's partial grant of 
his claim and now seeks an effective date prior to January 
25, 2005 for the grant of service connection for a right eye 
disability.  According to the veteran's written statements 
submitted during the course of this appeal and his hearing 
testimony, presented in January 2007, he specifically 
requests the Board to assign the grant an effective date of 
1957 on the basis that that is the year he filed his initial 
claim for such a disability.  Allegedly, after filing such a 
claim, VA told him that his service medical records could not 
be found or had been destroyed in a fire and that, therefore, 
it was futile to pursue such a claim.  The veteran asserts 
that VA also told him that if it later found the service 
medical records, the veteran could refile his claim; the RO 
took no action on the claim.  The veteran then refiled his 
claim in 1974, as suggested, after he obtained his service 
medical records.  The veteran contends that he never received 
notification of the RO's subsequent denial of this claim 
perhaps because the notification letter was addressed to an 
incorrect zip code, or he was moving around too frequently.   

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  Generally, the 
effective date of an award of disability compensation based 
on an original claim or a claim to reopen is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2007).  The effective 
date of an award of compensation based on direct service 
connection is the date following separation from service, if 
the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2007).

With regard to claims to reopen, where the new and material 
evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2007).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2007).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2007).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim for an increase or to reopen when the evidence is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  The 
date of receipt of such evidence will be accepted as the date 
of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2007).

In this case, on July 7, 1967, the RO received from the 
veteran an informal claim of entitlement to service 
connection for an eye disability.  According to the veteran, 
the RO then contacted him regarding the absence of his 
service medical records, advised him that a pursuit of the 
claim would be futile under the circumstances, and 
subsequently took no action in response to the claim.  The 
Board cannot verify that the RO acted as alleged, but has no 
reason to doubt the veteran's credibility in this regard.  
Certainly, there is no documentation of record indicating 
that, in response to the filing of the informal claim, the RO 
forwarded the veteran a formal application for completion, as 
regulations require.  The July 7, 1967 claim thus remained 
outstanding and undecided when the RO next received 
correspondence from the veteran.  

On April 17, 1974, the RO received from the veteran a formal 
claim of entitlement to service connection for a right eye 
disability.  The RO denied this claim by letter sent to the 
veteran in June 1974.  Therein, the RO failed to provide the 
veteran information critical to the appellate process by 
refraining from addressing the veteran's appellate rights 
with regard to the denial.  More importantly, in notifying 
the veteran of the denial, the RO addressed the notice letter 
using an incorrect zip code.  The veteran contends that he 
never received the notice letter.  

There exists a presumption of regularity that VA properly 
discharged its official duty of mailing a copy of a VA 
decision to a claimant's last known address, which may be 
rebutted by the claimant submitting clear evidence of 
irregular or disregarded mailing practices.  Woods v. Gober, 
14 Vet. App. 214, 220 (2000).  In this case, the RO's use of 
an incorrect zip code coupled with the veteran's assertion of 
non-receipt of the notice letter constitutes clear evidence 
rebutting the presumption of regularity and substantiating 
the veteran's assertion that this error interfered with the 
proper delivery of the notice.  See Crain v. Principi, 17 
Vet. App. 182, 189 (2003).  The RO's error in this regard 
frustrated the appellate process and ensured that the 1967 
undecided claim, refiled in 1974, remained outstanding until 
January 25, 2005, when the veteran filed another claim for 
service connection for a right eye disability.  See 38 C.F.R. 
§ 20.1103 (2007) (indicating that an RO's determination on a 
claim becomes final only if the claimant is properly notified 
of the determination).

Given the foregoing, the Board concludes that July 7, 1967 is 
the appropriate effective date to be assigned the grant of 
service connection for a right eye disability.  The evidence 
in this case supports the veteran's claim.  It must therefore 
be granted.  




ORDER

An effective date of July 7, 1967, for a grant of service 
connection for aphakia of the right eye is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


